El Juez Presideííte Señor Del' Toro
emitió la opinión del tribunal.
Marcos Pnente por sn abogado solicita de esta Corte la expedición de un auto de certiorari dirigido a la de distrito de Ponee ordenándole que remita el expediente original en los pleitos 6791 y 6792 seguidos ante ella en contra suya por Lucindo López y Julio Pérez en cobro de salarios, para ser revisados, anulándose las sentencias dictadas en los mismos por la corte de distrito en tanto en cuanto lo fueron en ex-ceso de su jurisdicción.
De dichos pleitos conoció la corte de distrito en grado de apelación. Se iniciaron en la Corte Municipal de Ponee.
En el primero o sea en el establecido por López se ale-garon tres causas de acción. Por la primera se reclama el importe de 5,822 horas de trabajo en exceso de la jornada de ocho, en días laborables; por la segunda el de 117 domingos de trabajo, y por la tercera el sueldo de una mesada antici-pada a la fecha de haberse despedido al peticionario sin pre-vio aviso y sin causa. La sentencia se dictó por $2,527.64.
En el segundo o sea en el interpuesto por Pérez se ale-garon dos causas de acción. Por la primera se reclamó el importe de 7,216 horas en exceso de la jornada de ocho, en días laborables, y por la segunda el de 104 domingos de tra-bajo. La sentencia se dictó por $1,699.06.
Sostiene el peticionario que en ambos adujo como defen-sas especiales que la corte municipal carecía de jurisdicción por razón de la materia — cuantía reclamada en exceso de quinientos -dólares — , que las demandas no aducían hechos constitutivos de causa de acción y que la Ley núm. 49 de 1935 ((2) pág. 539) no era aplicable a las reclamaciones por estar basadas en causa ilícita, y que eso no obstante la corte *676declaró las demandas con lugar, habiendo apelado de las sen-tencias dictadas para ante este Tribunal que desestimó los re-cursos por haberse entablado fuera del término legal. Pérez v. Puente, etc., ante, pág. 593.
Refiriéndose al recurso extraordinario que ahora establece sostiene que procede porque la corte de distrito actuó en ex-ceso de su jurisdicción; porque sus sentencias consagran ac-tos realizados por los demandantes contrarios a la ley y al orden público violando la sección primera de la Ley núm. 49 de 1935 que prohibe a toda persona trabajar más de ocho horas en un día natural; porque por ellas se condenó al pago de un tipo doble de jornal por horas trabajadas des-pués de la novena cuando la ley sólo dispone el pago de la novena hora únicamente; porque conoció de los pleitos sin que se hubieran pagado los derechos que determina la Ley núm. 17 de 1915 (pág. 45), según enmendada, sin determinar los hechos, y porque los fines de la justicia requieren la ex-pedición del auto.
Al estudiar la jurisprudencia lo más favorable que hemos podido encontrar para el peticionario lo ha sido en la nota al caso de Wulzen v. Board of Supervisors, 101 Cal. 15, que aparece en 40 Am. St. Rep. 28, 30, y en la nota al caso de Duggen v. McGruder, de Mississippi, que consta en 12 Am. Dec. 529, 531, a saber:
“. . . No puede el peticionario mantener su derecho al certiorari a base de que el tiempo que tuvo para apelar u obtener remedio ha expirado, a menos, quizá, cuando demuestre que su omisión de ser-virse del remedio que pudo haber seguido no se debió a negligencia o falta que le sea imputable [citándose un gran número de casos de Arkansas, West Virginia, California, Nevada, Iowa, Michigan y Washington].” 40 Am. St. Rep. 30.
“. . . Cuando la parte agraviada puede obtener remedio por ape-lación o por auto de error, no hay razón por la cual deba concedér-sele el extraordinario de certiorari. . . Pueden existir, sin embargo, circunstancias especiales que apelen a la discreción de la corte con tal fuerza que la induzcan a conceder el remedio, aunque el peticio-nario hubiera una vez tenido a su disposición la apelación o el auto *677de error. Así, si el derecho a apelar se ba perdido por el peticio-nario sin falta o negligencia de sn parte, aún en algunas jurisdic-ciones podría obtener una revisión de su caso por medio del cer-tiorari. [Citas.]
“. . . 1. . . Pero si por una actuación de la corte, errónea u opre-sivamente producida, se negó la apelación; o, si por un acto negli-gente o malicioso del secretario, no se perfecciona; o, si por inter-vención o gestión de la parte contraria, se obtiene el mismo resul-tado; o, si por un accidente inevitable, o por la desgracia sin falta de la parte agraviada, se viera ésta impedida de obtener el beneficio de una segunda investigación de los hechos del caso por el medio prescrito de apelación, se recurre al certiorari como un sustituto para obtener el remedio. . . .’ Perkins v. Hadley, 4 Hayw. 143. . .” 12 Am. Dec. 531.
Empero, las circunstancias que concurren en este caso, por más esfuerzos que se hagan, no lo colocan dentro de las espeeialísimas que concurrieron en los indicados casos del continente que llevaron a sus cortes a expedir el recurso ex-traordinario de certiorari no obstante haberse perdido el or-dinario de apelación.
La cuestión no es nueva en esta jurisdicción. Desde el año 1914 en el caso de Montalvo v. Soto Nussa, 20 D.P.R. 380, se resolvió, tomándolo del resumen, lo que sigue:
“Desestimada una apelación por culpa del apelante, no puede ejercitarse el recurso extraordinario de certiorari para revisar los procedimientos en los cuales se dictó la sentencia apelada.”

Por virhid de todo lo expu&sto, debe declararse no haber lugar a expedir el auto que se solicita.